Citation Nr: 9910186	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for right knee 
retro- patellar pain syndrome with right hip pain, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for left knee 
retro- patellar pain syndrome, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from October 1991 to March 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted service connection for 
bilateral knee condition with hip pain, and assigned a 
noncompensable rating.  The Board remanded this case in 
December 1997.  By means of a rating decision dated in 
December 1998, the RO assigned a 10 percent disability 
evaluation for retro- patellar pain syndrome of the right 
knee with occasional hip pain, and a separate 10 percent 
disability evaluation for retro- patellar pain syndrome of 
the left knee.  The case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims for increased ratings has been 
developed.

2.  The appellant's right knee retro- patellar pain syndrome 
with right hip pain is primarily manifested by limitation of 
motion of the knee, on occasion, and right hip tenderness.

3.  The appellant's left knee retro- patellar pain syndrome 
is primarily manifested by limitation of motion of the knee, 
on occasion.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right knee retro- patellar pain syndrome with 
right hip pain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Part 4; 
Diagnostic Codes 5003, 5024, 5250- 5262 (1998).

2.  The criteria for an initial evaluation in excess of 10 
percent for left knee retro- patellar pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.71a, Part 4; Diagnostic Codes 5003, 
5024, 5250- 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claims for increased ratings are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, she has presented 
claims which are plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  Furthermore, she has undergone 
recent VA bone and joints examinations, and her VA outpatient 
treatment records have been obtained.  Additionally, the RO 
scheduled her further VA examination to evaluate the 
possibility of functional loss of use of the knees and hips, 
but she failed to report.  She has not shown good cause for 
missing her VA examination, see 38 C.F.R. § 3.655 (1998), and 
the record does not reveal any additional sources of relevant 
information which may be available concerning the present 
claims.  The Board accordingly finds the duty to assist her, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

The Board must determine whether the weight of the evidence 
supports the appellant's claim or is in relative equipoise, 
with her prevailing in either event.  However, if the weight 
of the evidence is against her claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1998); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant contends, in essence, that her bilateral knee 
disability with right hip pain, which are manifested by 
symptomatology of chronic, severe pain with swelling, 
"locking" and instability of her knees, are so disabling as 
to warrant disability evaluations in excess of the currently 
assigned ratings.  Her service medical records show her 
complaint of intermittent bilateral knee and hip pain 
beginning in basic training.  She denied any specific trauma, 
but her condition was exacerbated by running and cold 
weather.  X- ray and bone scan examinations were 
unremarkable.  She was treated with physical therapy, anti- 
inflammatory medications and analgesics.  She was diagnosed 
with bilateral retro- patellar pain syndrome, and was given a 
medical profile limiting her required physical activities.

By means of a rating decision dated in August 1994, the RO 
granted service connection for bilateral knee condition with 
hip pain, and assigned a noncompensable disability rating.

VA outpatient treatment record, dated in October 1995, 
reveals the appellant's complaint of bilateral knee pain with 
occasional swelling.  Physical examination was negative for 
effusion or crepitance.  Both knees were capable of 120 
degrees of flexion and 0 degrees of extension.  Diagnostic 
impression was of arthralgia.

On VA bones and joints examinations, dated in December 1995, 
the appellant complained of occasional right hip pain, and 
bilateral knee pain exacerbated by climbing, extended walking 
and cold or rainy weather.  She reported occasional episodes 
of knee locking and swelling.  Physical examination revealed 
that her right hip was mildly tender and was capable of 120 
degrees of flexion and 45 degrees of abduction.  Her left hip 
was nontender and was capable of 125 degrees of flexion and 
50 degrees of abduction.  Both of her knees were capable of 0 
degrees of flexion and 140 degrees of extension.  There was 
no evidence of swelling, tenderness, crepitation, deformity, 
false motion or shortening.  Angulation was normal, and there 
was no evidence of intra- articular involvement.  X- ray 
examination of the hips and knees were interpreted as 
"normal."  Diagnosis was of bilateral knee and right hip 
arthralgia.

By means of a rating decision dated in December 1998, the RO 
granted assigned a 10 percent disability evaluation for 
retro- patellar pain syndrome of the right knee with right 
hip pain, and a separate 10 percent disability evaluation for 
retro- patellar pain syndrome of the left knee.  Both 
disability evaluations were assigned effective dates back to 
the date of her original claim in March 1994.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  The RO has rated the appellant's 
bilateral knee and right hip pain disability as analogous to 
tenosynovitis under Diagnostic Code 5024.  Tenosynovitis is 
rated as analogous to degenerative arthritis.  Degenerative 
arthritis, substantiated by x- ray findings, is rated on the 
limitation of motion of the affected joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (1998).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
a case where limitation of motion is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is 
warranted for arthritis with limitation of motion which 
affects 2 or more major or minor joints.  In this respect, 
the knees and hips are considered major joints.  38 C.F.R. 
§ 4.45(f) (1998).

A 20 percent disability rating is warranted for a knee 
disability manifested by moderate impairment of the knee with 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), dislocated semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint (Diagnostic 
Code 5258), leg flexion limited to 30 degrees (Diagnostic 
Code 5260), leg extension limited to 15 degrees (Diagnostic 
Code 5261) and impairment of the tibia and fibula, by either 
nonunion or malunion, with moderate knee disability 
(Diagnostic Code 5262).  Ankylosis of the knee, with 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
disability evaluation (Diagnostic Code 5256).

A 20 percent disability rating is also warranted for hip 
disability manifested by flexion of the thigh limited to 30 
degrees (Diagnostic Code 5252), impairment of the thigh with 
limitation of abduction and lost motion beyond 10 degrees 
(Diagnostic Code 5253), and impairment of the femur by 
malunion with moderate hip or knee disability (Diagnostic 
Code 5255).  A 60 percent rating is warranted for ankylosis 
of the hip (Diagnostic Code 5250).

Additionally, a 20 percent rating is warranted for arthritis 
involving 2 or more major or minor joints with occasional 
incapacitating exacerbations (Diagnostic Code 5003).

The appellant's knees are not ankylosed and, as such, she is 
not entitled to an increased rating under Diagnostic Code 
5256.  The medical evidence shows that there is no impairment 
of either knee due to subluxation or lateral instability.  
Accordingly, an increased rating under Diagnostic Code 5257 
is not warranted.

The medical evidence does not reflect dislocated semilunar 
cartilage and, therefore, a rating under Diagnostic Code 5258 
is not in order.  Recent VA examination reveals that both of 
her knees are capable of at least 120 degrees of flexion, and 
full extension.  Accordingly, an increased rating under 
Diagnostic Codes 5260 and 5261 is not warranted.  See 
38 C.F.R. § 4.71a, PLATE II (1998).  There is no evidence of 
non- union or malunion of the tibia or fibula and, as such, 
an increased rating under Diagnostic Code 5262 is not 
warranted.

With regard to the appellant's right hip, the medical 
evidence shows that the hip is tender and is capable of 120 
degrees of flexion and 45 degrees of abduction (the left hip 
is capable of 125 degrees of flexion and 50 degrees of 
abduction).  Accordingly, a compensable rating under 
Diagnostic Codes 5252 and 5253 is not warranted.  See 
38 C.F.R. § 4.71a, PLATE II (1998).  There is no malunion of 
the femur or ankylosis of the hip.  Therefore, an increased 
rating under Diagnostic Codes 5250 and 5255 is also not 
warranted.

The medical evidence does not show limitation of motion of 
the knees and hip with occasional incapacitating 
exacerbations.  The medical evidence also does not show 
arthritis confirmed by x- ray examination.  Thus, a higher 
still rating for limitation of motion analogous to 
degenerative arthritis, pursuant to Diagnostic Codes 5003 and 
5024, is not warranted.

Consideration has also been given to the potential 
application of the various applications of 38 C.F.R. Parts 3 
and 4, including §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  In this case, she has been rated on symptomatology 
of limitation of motion, painful motion and swelling.  See 
generally Johnson v. Brown, 9 Vet.App. 7 (1996).  Given the 
current minimal findings with respect to her bilateral knee 
and hip disabilities, the Board is of the opinion that her 
knee and hip disability, as a whole, is fully commensurate 
with the currently assigned 20 percent disability rating.  It 
should be noted that the rating schedule may not be employed 
as a vehicle for compensating a claimant twice (or more 
often) for the same symptomatology.  Esteban v. Brown, 6 
Vet.App. 259, 262 (1994); Brady v. Brown, 4 Vet.App. 203, 206 
(1993); 38 C.F.R. § 4.14 (1998).  Thus, in this case, 
separate ratings for functional loss, as well as functional 
loss due to painful use, weakness, excess fatigability, 
incoordination, or impaired ability to execute, are not in 
order.

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
her initial rating following the grant of service connection 
for bilateral knee condition with hip pain.  In such a case, 
the Court of Appeals for Veterans Claims has held that 
separate or "staged" ratings must be assigned where the 
evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, No. 96-947 (U.S. 
Vet.App. Jan. 20, 1999).  In this case, the Board finds that 
the preponderance of the evidence of record, at any time 
since the appellant's separation from service, is against 
separate disability ratings in excess of 10 percent for her 
right knee retro- patellar pain syndrome with hip pain, and 
her left knee retro- patellar pain syndrome.

The benefit of the doubt rule is not for application in this 
case because the evidence is not in relative equipoise.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.3 (1998).

ORDER

An increased initial rating for right knee retro- patellar 
pain syndrome with hip pain is denied.

An increased initial rating for left knee retro- patellar 
pain syndrome is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

